Citation Nr: 1402380	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.   12-14 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

The Veteran's service-connected disabilities, when evaluated in association with educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. 38 C.F.R. § 4.16(a).

Here, the Veteran meets the schedular requirement for a TDIU as his service-connected disabilities (bilateral hearing loss, rated as 50 percent disabling) and (tinnitus, rated as 10 percent disabling) affect a single body system.  Accordingly, they are considered one disability totaling 60 percent.  See 38 C.F.R. § 4.25.

The record indicates that the Veteran's work experience is as a truck driver for 25 years and he completed the eighth grade.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  Weighing against the claim is a January 2010 VA audiological examination report where the VA examiner opined that, with amplification and or reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone would not significantly affect vocational potential or limit participation in most work activities.  In addition, the VA examiner stated that employment would be more than feasible in a loosely supervised situation.

Weighing in favor of entitlement to a TDIU is a private audiological evaluation by audiologist Dr. A.B. dated June 2011.  Dr. A.B. stated that the Veteran's hearing loss and tinnitus disabilities rendered him unemployable.  Dr. A.B. noted that the Veteran needed to avoid working in any environment in which there was any noise which could exacerbate his hearing loss.  Further, the Veteran's hearing limitations would prevent verbal communication face-to-face and by telephone, even with amplification.  Dr. A.B. also stated that the Veteran's condition would pose a safety risk in any job setting involving transportation or driving or being around heavy machinery.  Finally, Dr. A.B. opined that the Veteran's service-connected hearing loss disability would significantly impair his employability in most job assignments with or without adaptation or amplification.  

Resolving reasonable doubt in the Veteran's favor and with consideration of the Veteran's employment history and his educational attainment, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment.  Accordingly, the Board finds that a TDIU is warranted.  


ORDER

A TDIU is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


